DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 11/29/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claim 1 has been amended.  Claims 2, 10, 13, 15, 16, 19, 21-25, 27-34, 36-42 and 44 have been cancelled.  Claim 48 is newly added.  Accordingly, claims 1, 3-9, 11, 12, 14, 17, 18, 20, 26, 35, 43 and 45-48 remain pending in the application.  Claims 18, 26, 35, 43, 45 and 47 stand withdrawn from further consideration, without traverse.  Claims 1, 3-9, 11, 12, 14, 17, 20, 46 and 48 are currently under examination.
	It is noted that the claim set dated 11/29/2022 contains claims with the incorrect status identifier. Applicant is kindly reminded to include the correct status identifiers in each amendment per MPEP 714(II)(C)(A).

Information Disclosure Statement
	The IDS dated 9/29/2022 has been considered. A signed copy is enclosed herewith.

Maintained Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-9, 11, 12, 14, 17, 20 and 46 stand rejected and new claim 48 is newly rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Clevenger et al. (US 2010/0215643 A1, Aug. 26, 2010, hereafter as “Clevenger”).
The instant invention is drawn to construct comprising: a) an activated surface comprising chemically accessible, reactive functional groups; and b) an inorganic alkoxide adhesion layer chemically bonded to said reactive functional groups of said activated surface; wherein said activated surface comprises a surface that intrinsically is essentially unreactive, or is of low reactivity, towards chemical bonding of the inorganic alkoxide adhesion layer, which activated surface has been treated to produce reactive functional groups on the surface, thereby providing activation; wherein said reactive functional groups are reactive with an inorganic alkoxide to form said inorganic adhesion layer; and wherein said inorganic adhesion layer provides additional functional groups for further attachment of moieties that modify the overall surface properties.
Regarding instant claim 1, Clevenger teaches functionalization of substrates that allow for binding of anti-infective agents to said functionalized surfaces such that said surfaces have been modified to have anti-infective properties (abstract, [0002]; Fig. 1; Examples).  Clevenger teaches an activated surface comprising chemically accessible, reactive functional groups and an inorganic alkoxide adhesion layer chemically bonded to said reactive functional groups ([0031]-[0033]; Examples). Clevenger teaches that the surfaces can be a polymer substrate or a metal substrate including titanium, stainless steel, cobalt chrome and alloys thereof (i.e., intrinsically unreactive or low reactivity) ([0013]-[0015], [0017] and [0018]; claim 39).
Regarding instant claim 3, Clevenger, as discussed above, teaches that the surfaces can be a polymer substrate or a metal substrate including titanium, stainless steel, cobalt chrome and alloys thereof ([0013]-[0015], [0017] and [0018]; claim 39).
Regarding instant claim 4, Clevenger teaches the particular polymer substrates, polysiloxanes, polyethylene (a polyolefin) and polypropylene (a polyolefin) (claim 30).
Regarding instant claim 5, Clevenger teaches the particular surface reactive functional groups, hydroxyl (-OH) and amino (-NH) groups ([0031).
Regarding instant claim 6, the claim recites the limitation, “wherein said surface reactive functional groups are produced by chemical oxidation”.  It is noted that claim 6 is deemed a product-by-process claim due to the limitation, “produced by chemical oxidation” and as such, determination of patentability is based on the product itself, not by the method in which it is made.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  
Regarding instant claim 7, said claim depends from claim 6.  As explained above, claim 6 (and its dependent claim 7) is deemed a product-by-process claim due to the limitation, “produced by chemical oxidation” and as such, determination of patentability is based on the product itself, not by the method in which it is made.  Claim 7 does not further limit the product itself, therefore Clevenger reads on said claim.  It is further noted that Clevenger additionally teaches the particular oxidizing agents, ozone and permanganate as well as oxygen and peroxides  ([0035]).
Regarding instant claim 8, the claim recites the limitation, “wherein said surface reactive functional groups are produced by oxygen plasma discharge, nitrogen plasma discharge, or corona discharge”.  It is noted that claim 8 is deemed a product-by-process claim due to the limitation, “produced by oxygen plasma discharge, nitrogen plasma discharge, or corona discharge” and as such, determination of patentability is based on the product itself, not by the method in which it is made.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  
Regarding instant claim 9, Clevenger teaches alkoxides of the particular metals, Ti, Zr, Al, Nb, Ta, Sn and V ([0055] and [0065]).
Regarding instant claims 11 and 12, Clevenger teaches the inclusion of a self-assembled monolayer composed of phosphonates wherein said layer is covalently bonded to functional groups ([0040], [0046] and [0048]).
Regarding instant claim 14, Clevenger teaches the particular phosphonate, 11-hydroxyundecylphosphonic acid ([0104]) which has the claimed phosphonic acid structure wherein R is a substituted alkyl.
Regarding instant claim 17, Clevenger teaches a self-assembled phosphate monolayer bonded to a native oxide surface, wherein the self-assembled phosphonate monolayer is operable to bond an anti-infective agent (claim 67).  Clevenger also teaches covalent bonding of the phosphonate film to the anti-infective agents ([0016]-[0017] and [0040]).
Regarding instant claim 20, Clevenger teaches the particular anti-infective agents, chlorhexidine, quaternary ammonium cations (e.g., benzalkonium chloride), quaternary ammonium dendrimers, and cationic species ([0035] and [0038]).
Regarding instant claim 46, Clevenger teaches the particular anti-infective agents, copper and silver ([0073] and [0097]; claims 7 and 8).
Regarding instant claim 48, Clevenger teaches that the surfaces can be a polymer substrate or a metal substrate including titanium, stainless steel, cobalt chrome and alloys thereof ([0013]-[0015], [0017] and [0018]; claim 39). Clevenger further teaches native oxide layers on metals including but not limited to titanium and its alloys; stainless steel; cobalt chrome alloys; and nickel, molybdenum, tantalum, zirconium, magnesium, and alloys containing them ([0014]). 
Thus, the teachings of Clevenger render the instant claims anticipated.

Response to Arguments
Applicant's arguments, filed 11/29/2022, regarding the 102 rejection over Clevenger have been fully considered but they are not persuasive. 
	Applicant argues that Clevenger does not anticipate or recognize using any intrinsically unreactive or low reactivity surface without any functional group and pretreating such intrinsically unreactive or of low reactivity surface. Applicant asserts that Clevenger merely reports using a substrate than initially contains acidic protons prior to adhesion of film or functionalized layer. Applicant further asserts that Clevenger fails to indicate the intrinsically unreactive surfaces in the instant claim 48.
	In response, it is respectfully submitted that Clevenger teaches the same intrinsically unreactive surfaces as claimed including polymer substrates (e.g., polysiloxanes, polyethylene (a polyolefin) and polypropylene (a polyolefin); claim 30) and metal substrates (e.g., titanium, stainless steel, cobalt chrome and alloys thereof; [0013]-[0015], [0017] and [0018]; claim 39). Clevenger further teaches native oxide layers on metals including but not limited to titanium and its alloys; stainless steel; cobalt chrome alloys; and nickel, molybdenum, tantalum, zirconium, magnesium, and alloys containing them ([0014]). Said materials are the identical materials claimed in instant claims 3, 4 and 48. MPEP 2112.01(I) states, 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. 

In this case, Clevenger teaches the same materials/structures as claimed. Thus, a skilled artisan would reasonably expect the same materials to have the same characteristics/properties as that of the claimed materials.
	Thus, for these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is maintained.

New Objections/Rejections
	In light of Applicant’s amendments, the following objections/rejections have been newly added:
Claim Objections
Claim 48 is objected to because of the following informalities: the “and” at the end of line 15 should be moved to the end of line 17.  Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 11, 12, 14, 17, 20, 46 and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". 
There is no explicit or implicit teaching in the specification for an essentially unreactive surface (instant claim 1); the subject matter was not properly described as filed. The instant specification at page 3, lines 11-17 states,
A versatile method has now been discovered that can be effected rapidly on an otherwise unreactive polymer, metal or metalloid surface, which provides a chemically bonded coating that enables control of the surface's properties. 
For example, polymers and other materials that are otherwise unreactive or of low reactivity toward the chemical bonding of coatings such as phosphonates or siloxanes, can be activated through oxidation or amination methods, including chemical oxidation using chemical oxidants.
Applicant is invited to identify the portion of the specification that teaches said limitation, as the examiner has not been able to locate the applicable disclosure. The claims within this rejection are examined as written by the applicant; at this time new matter must be considered as part of the claimed subject matter. 
Dependent claims 3-9, 11, 12, 14, 17, 20, 46 and 48 do not remedy the new matter issue and as such said dependent claims suffer from the same deficiency.
MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)." MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. MPEP 2163.06 further notes "When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure". 
This is a new matter rejection. Correction is respectfully requested.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11, 12, 14, 17, 20, 46 and 48 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites, “essentially unreactive” in lines 5-6 of the claim. The term "essentially unreactive" is a relative term which renders the claim indefinite.  Said term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim in indefinite because the metes and bounds of what constitutes “essentially unreactive” are not readily ascertained.
Dependent claims 3-9, 11, 12, 14, 17, 20, 46 and 48 do not remedy the indefinite issue and as such said dependent claims suffer from the same deficiency.
Claim 48 recites, “comprises one or more of the polymer selected from:” in lines 1-2 of the claim. However, polymer and non-polymer materials are listed. The claim is indefinite because it is unclear if the claim is limited to only polymer materials or all of the materials (polymer and non-polymer) listed.

	
Conclusion
All claims have been rejected; no claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Casey S. Hagopian
Examiner, Art Unit 1617

/CARLOS A AZPURU/Primary Examiner, Art Unit 1617